Citation Nr: 0111794	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  97-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1965 to May 1966.  His military occupational 
specialty was that of a deck engineer.  He was awarded the 
Vietnam Service Medal.  

The issue on appeal arose from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD.

The veteran relocated and jurisdiction of his appeal has been 
assumed by the RO in Denver, Colorado.

The veteran presented oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at a travel 
Board hearing held at the Denver, Colorado RO in February 
2001.  The hearing transcript (T.) is on file.   At the 
hearing, the veteran and his representative appear to have 
raised the issue of clear and unmistakable error in a rating 
decision of September 1986 in which the RO failed to address 
evidence raising the issue of service connection for PTSD.  
Also, it appears from the veteran's testimony that he may be 
claiming entitlement to service connection for residuals of a 
head injury including associated scarring, headaches and 
sleep apnea.  Additionally, in his notice of disagreement 
with the RO's determination at issue, the veteran raised 
issues of service connection for gout, degenerative and 
traumatic arthritis, a cervical spine (neck) disorder, a 
right leg circulatory disability, sleep apnea, bone spurs in 
the right foot, bilateral heel spurs, and severe headaches; 
and "re-evaluation for depression".  In correspondence the 
RO requested the veteran to submit evidence in support of his 
claim for the foregoing multiple disorders.  It appears he 
did not respond to the RO's inquiry.  In any event, the RO 
has taken no further action on this claim.  As the forgoing 
claims have been neither procedurally prepared nor certified 
for appellate review, the Board is referring them to the RO 
for initial consideration and any indicated appropriate 
adjudication.  Godfrey v. Brown, 7 Vet. App.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Importantly, at the hearing, the veteran's representative 
requested 30 days within which to submit additional medical 
evidence in support of the veteran's claim.  The request was 
granted by the undersigned and the record was held open for 
30 days.  The documents received at the Board on March 30, 
2001, were without waiver of initial RO review.

In cases where additional evidence is submitted by the 
appellant or representative, the claim must be referred to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the appellant or 
representative.  38 C.F.R. § 20.1304(c) (2000).  Neither the 
veteran nor his representative have waived initial 
consideration of the additionally submitted medical evidence.

In addition, a supplemental statement of the case so 
identified, will be furnished to the appellant, when 
additional pertinent evidence is received after the most 
recent supplemental statement of the case has been issued.  
38 C.F.R. § 19.31 (2000).

In light of the above, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 116-475 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  The RO should again review the 
veteran's claim with regard to the issue 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
PTSD, in light of the additional evidence 
associated with the claims file.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  The purpose of this remand is to ensure due process 
of law.  The Board intimates no opinion as to any final 
outcome warranted.  No action by the veteran is required 
unless he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


